Citation Nr: 0910384	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1963 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In July 2006, the Board remanded the 
Veteran's claim for additional development.

When the case was in remand status, the Veteran appointed a 
new representative.  In December 2008, the most recent 
supplemental statement of the case (SSOC), itself dated in 
November 2008, was sent to the Veteran's former 
representative in error.  However, in February 2009, the 
correct representative was able to review the claims file and 
provide a written brief regarding the issue on appeal.  
Because the Veteran's representative cited to the November 
2008 SSOC in the brief, it is clear the representative has 
had a chance to review the information in the SSOC.  A remand 
to resend the SSOC is therefore not required.

In the February 2009 brief, the Veteran's representative 
asserted that the Veteran has a generalized anxiety disorder 
as a result of military service.  As this issue has not been 
developed for appellate review, it is referred to the agency 
of original jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through May 2003, August 2006, and August 
2007 notice letters, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate the Veteran's claim of service connection for 
PTSD.  This included notification of evidence necessary to 
support the existence of a stressor.  The Veteran was sent a 
stressor questionnaire that he returned in December 2003.  By 
the August 2006 and August 2007 notice letters, the Veteran 
was provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in November 2008, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the May 2003, August 2006, and 
August 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the Veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disability.  Consequently, a remand of 
the service connection issue for further notification of how 
to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service personnel and 
treatment records have been obtained and associated with the 
claims file, as have treatment records from the Vet Center in 
Tulsa, Oklahoma.  The Veteran also submitted a letter from 
D.P.A., Ph.D., dated in October 2003.  Additionally, in 
July 2004 and April 2007, the Veteran was provided VA 
examinations in connection with his claim, the reports of 
which are of record.  Furthermore, the Veteran was afforded a 
hearing before the RO in December 2003 and a hearing before 
the Board in May 2006, the transcripts of which are also of 
record.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing 
service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Section 4.125(a) requires the diagnosis to conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

The Veteran asserts that he currently has PTSD and that the 
disorder is the result of stressful experiences that occurred 
during his active military service aboard the U.S.S. Arnold 
J. Isbell and the U.S.S. Preble.  He states that he was in 
small confined quarters below the waterline that resulted in 
intense claustrophobia.  According to the Veteran, the 
situation was particularly stressful aboard the Preble when 
it was at sea near Vietnam during the Vietnam War.  The 
Veteran states that the Preble fired ashore on the enemy and 
that the ship was regularly under a general quarters alert in 
anticipation of the threat of combat.  At the time, he 
thought the Preble could be hit and flooded with water which 
would lead to him drowning as he was below the waterline.  
Additionally, the Veteran states that the Preble conducted 
search and rescue missions for downed pilots near the Vietnam 
shore at nights and under constant threat of combat.  The 
Veteran submitted a newspaper article dated in November 1965 
indicating that the Preble conducted a shore bombardment 
against the enemy.

The Veteran's service personnel records document that he was 
stationed aboard the U.S.S. Arnold J. Isbell and the U.S.S. 
Preble and that he served aboard the Preble during the 
Vietnam era.  The Veteran's alleged stressors are not 
specifically documented in his service records.  However, he 
has submitted independent evidence corroborating his 
assertions that the Preble fired ashore on the enemy.  
Additionally, his seemingly credible testimony concerning 
service in confined quarters below the waterline, a regular 
state of alert in anticipation of the threat of combat, and 
search and rescue missions appear to be consistent with the 
circumstances of the Veteran's service aboard the Preble.  
Moreover, the corroboration of an alleged stressor, including 
the Veteran's personal participation, need not be confirmed 
in every detail.  Only credible supporting evidence of an 
alleged in-service stressor is necessary.  See, e.g., 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Thus, the 
Board finds there is credible supporting evidence that the 
Veteran's claimed in-service stressful experiences occurred.

In order for service connection to be warranted for PTSD, the 
evidence must still show that the Veteran has PTSD and that 
it is related to one of the in-service stressful experiences.

A review of the post-service treatment records reveals that 
the Veteran received treatment at the Tulsa Vet Center from 
August 1992 to June 1993.  It was noted that the Veteran had 
symptoms of PTSD but a diagnosis was deferred.  A confirmed 
diagnosis of PTSD was never made at the Vet Center.

In October 2003, Dr. D.P.A. evaluated the Veteran for 
possible PTSD.  Dr. D.P.A. stated that the Veteran clearly 
suffered from PTSD by history and found that the criteria for 
a diagnosis of PTSD were met.  Regarding a stressor, Dr. 
D.P.A. stated that the Veteran's combat exposure and 
experiences in confined, claustrophobic quarters met that 
part of the criteria.  Dr. D.P.A. relied on psychological 
testing that included the PAI (Personality Assessment 
Inventory) test.  According to Dr. D.P.A., the test results 
supported a diagnosis of PTSD.  He stated that the PAI is 
probably second only to the MMPI (Minnesota Multiphasic 
Personality Inventory) test.  Dr. D.P.A. concluded that the 
Veteran had suffered from PTSD for a long time and continued 
to have residual impairment.

In July 2004, the Veteran underwent VA psychiatric 
examination.  The examiner noted the Veteran's stressful in-
service experiences, including firing on the enemy, a 
constant state of alert, and close quarters below the 
waterline.  After interviewing the Veteran and conducting a 
mental status examination, the examiner provided a diagnosis 
of generalized anxiety disorder related to experiences from 
the Vietnam War.  The examiner found that the Veteran did not 
meet the criteria for a PTSD diagnosis.  The examiner's 
rationale was that the Veteran did not have nightmares 
related to the experiences, flashbacks, intrusive thoughts, 
survivor's guilt, detachment from others, or panic attacks.  
The examiner mentioned the October 2003 letter from Dr. 
D.P.M., but the examiner did not provide any additional 
comment on the different diagnosis.

The Board's July 2006 remand requested that the Veteran be 
scheduled for another VA psychiatric examination with 
psychological testing in order to reconcile the diagnoses of 
record.  In April 2007, psychological testing was conducted 
by J.M.L., Ph.D., in the form of the MMPI-II and the MCMI-III 
(Millon Clinical Multiaxial Inventory) tests.  An associated 
examination report by T.A.H., Ph.D. indicated that the 
Veteran participated in a valid manner.  The results of the 
testing revealed the following diagnoses by rank, from the 
most significant to the least significant: dysthymic 
disorder, anxiety disorder, alcohol dependence, drug 
dependence, bipolar manic disorder, somatoform disorder, and 
PTSD.  Dr. T.A.H. stated that the results suggested that PTSD 
was the least significant clinical diagnosis.  Based on the 
Veteran's presentation of symptoms, the MMPI-II, and the 
MCMI-III, Dr. T.A.H. found that PTSD did not appear to be the 
preliminary diagnosis of record.  Dr. T.A.H. concluded that 
there was strong evidence that the Veteran had an anxiety 
disorder with symptoms of claustrophobia, panic attacks, and 
a conditioned anxiety response to being closed in very small 
areas.

An amended examination report was provided by Dr. J.M.L. to 
more fully explain the findings from the April 2007 VA 
examination.  Dr. J.M.L. noted the Veteran's in-service 
stressful experiences and reviewed the claims file, including 
Dr. D.P.A.'s October 2003 letter.  Based on an interview with 
the Veteran and psychological testing, Dr. J.M.L. found that 
the Veteran did not meet the criteria for PTSD.  A diagnosis 
of generalized anxiety disorder was provided, which Dr. 
J.M.L. stated was apparently directly related to the 
Veteran's problems when he developed claustrophobia while in 
the military.

Dr. T.A.H. provided another medical opinion in October 2008.  
Dr. T.A.H. confirmed the diagnosis of generalized anxiety 
disorder.  Based on a review of the claims file, including 
the information provided by the April 2007 VA examination, 
Dr. T.A.H. found that the Veteran did not appear to meet four 
of the criteria for a formal DSM-IV diagnosis of PTSD.  Dr. 
T.A.H. noted that Dr. D.P.A. did not have access to the 
claims file when the diagnosis of PTSD was made.  Dr. T.A.H. 
found that it was as likely as not that a diagnosis of 
another anxiety disorder could have been justified based on 
the evidence in the claims file, including the psychological 
testing performed at the April 2007 examination.  Dr. T.A.H. 
gave the opinion that the diagnosis made by Dr. D.P.A. was 
likely in error.

Based on the medical evidence of record, the Board finds that 
the preponderance of the evidence weighs against a conclusion 
that the Veteran has PTSD.  Three VA medical professionals 
have provided a diagnosis of generalized anxiety disorder 
rather than PTSD compared to one private diagnosis of PTSD.  
The April 2007 VA examination report with addendum and the 
October 2008 opinion are the most probative evidence 
concerning which anxiety disorder the Veteran actually 
experiences.  Drs. T.A.H. and J.M.L. were able to review the 
claims file, interview the Veteran, and had access to the 
MMPI-II and MCMI-III test results.  Dr. T.A.H. provided a 
persuasive opinion that had Dr. D.P.A. had access to the 
complete information, he would have made a different 
diagnosis.  Dr. D.P.A. even conceded that the MMPI test was 
superior to the PAI test that he conducted.  Therefore, the 
evidence shows that the Veteran has a generalized anxiety 
disorder and he does not have PTSD.  (As noted in the 
Introduction, a claim of service connection for generalized 
anxiety disorder is not before the Board; the claim has been 
referred to the AOJ.)

In the Veteran's case, even assuming that the Veteran's 
traumatic experiences during service occurred as alleged, the 
competent medical evidence does not show that he suffers from 
PTSD.  Thus, an essential requirement for service connection 
is not met, namely a finding of a current diagnosis of the 
claimed disability.  Without a finding that the Veteran 
actually has PTSD, service connection for PTSD is not 
warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the Veteran's belief that he has PTSD and that it is related 
to his time in service, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as a DSM-IV diagnosis of a psychiatric 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


